Citation Nr: 0817706	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  00-09 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to an increased rating for limitation of 
flexion, residuals of a right knee injury, currently 
evaluated at 20 percent.

2.  Entitlement to a separate rating for limitation of 
extension, residuals of a right knee.

3.  Entitlement to a separate rating for neurological 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's request for 
a rating in excess of 10 percent for chondromalacia, right 
patella, with osteoarthritis of patella femoral joint.  

In August 2000 the veteran testified at an RO hearing in 
Nashville, Tennessee.  The transcript of that hearing is of 
record.

In July 2003, the Board remanded the matter for further 
development, including the performance of a compensation and 
pension (C&P) examination.  The report of the ensuing October 
2003 examination has been made a part of the record.

In a rating decision dated in October 2003, the RO increased 
the rating for the veteran's right knee injury residuals from 
10 percent to 20 percent, effective April 6, 1999.

In a decision dated in March 2005 the Board denied the 
veteran's claim for a rating in excess of 20 percent.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
July 2006 the Court, acting upon joint motion of the parties, 
vacated the Board's March 2005 decision and remanded the case 
to the Board for further development.  

In December 2006 the Board again remanded the matter for 
additional development, including the performance of a new 
C&P examination.  The report of that examination, which was 
duly conducted in November 2007, is of record.

The issue of entitlement to a separate rating for 
neurological residuals of a right knee injury is addressed in 
the REMAND portion of the decision below.


FINDING OF FACT

The veteran's right knee injury residuals (including 
arthritis) are not productive of limitation of flexion of 
less than 15 degrees, or of recurrent subluxation or lateral 
instability; but it has been productive of limitation of 
extension greater than 0 degrees since May 2000.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
limitation of flexion, right knee, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5256-5263 (2007).

2.  The criteria for a separate rating of 10 percent for 
limitation of extension, right knee, are met beginning May 
16, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As stated before, in a rating decision dated in August 1999 
the RO denied the veteran's request for a rating in excess of 
10 percent for the veteran's right knee injury residuals, 
which the veteran appealed.  In October 2003 the RO increased 
the rating for the veteran's service-connected right knee 
disability from 10 percent to 20 percent under the limitation 
of flexion provisions of Diagnostic Code 5260.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  The veteran seeks a rating in 
excess of 20 percent.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
However, the Board will consider entitlement to staged 
ratings to compensate for times when the disability may have 
been more severe than at other times during the course of the 
timeframe under review.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.  However, a separate rating may be assigned upon x-
ray evidence of arthritis with limited or painful motion of 
the knee (Diagnostic Codes 5003-5010), and for instability of 
a knee (Diagnostic Code 5257).  See VAOGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 
1998).  Separate ratings may also be assigned for limitation 
of flexion and limitation of extension of the same joint.  
See VAOGCPREC 9-2004 (Sept. 17, 2004).

For purposes of determining whether the appellant is entitled 
to separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In evaluating a service-connected disability, VA must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  With any form of arthritis, painful motion is an 
important factor of disability.  The facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59. 

Limitation of flexion under Diagnostic Code 5260 is assigned 
a 10 percent evaluation when flexion is limited to 45 
degrees; 20 percent when flexion is limited to 30 degrees; 
and 30 percent evaluation when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension under Diagnostic Code 5261 is 
assigned a 10 percent evaluation when extension is limited to 
10 degrees; 20 percent when extension is limited to 15 
degrees; 30 percent when extension is limited to 20 degrees; 
40 percent when extension is limited to 30 degrees; and 50 
percent when extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Diagnostic and treatment records confirm limited flexion of 
the right knee, but do not support a rating in excess of 20 
percent, which requires flexion limited to 15 degrees.  VA 
and private treatment records (including the report of a May 
2000 private orthopædic examination and the reports of C&P 
examinations done in January 2000; October 2003; and November 
2002) do not show flexion limited to 15 degrees.  The 
criteria for a rating of 30 percent or more for limitation of 
flexion under the provisions of Diagnostic Code 5260 are thus 
not met.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
evidence does, however, support the assignment of a separate 
rating for limitation of extension.

C&P examination done in January 2000 found 0 to 90 degrees 
range of motion; however, subsequent evidence shows extension 
of greater than 0 degrees.  Private orthopædic examination 
done in May 2000 found range of motion of 10 to 75 degrees.  
VA orthopædic clinic examination in September 2000 found 10 
to 90 degrees of motion.  VA orthopædic clinic examination in 
March 2001 found 5 to 90 degrees of motion.  C&P examination 
done in October 2003 found a 10 degree extension lag.  C&P 
examination done in November 2007 found range of motion 
"from 5 degrees to approximately 45 degrees of flexion 
today, unable to fully extend his right knee."  This 
evidence consistently shows limitation of extension as 
between 5 and 10 degrees.  Accordingly, the Board finds that 
the criteria for a rating of 10 percent for the limitation of 
motion residuals of the veteran's right knee disability are 
met beginning May 16, 2000, the date of the earliest evidence 
of extension limited to more than 0 degrees.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic Code 5261.

In addition to the above limitations, the veteran complains 
of pain, swelling, and a giveaway feeling in his right knee, 
and medical records show that he apparently fell in January 
1999 and July 2002.  The evidence also confirms that he wears 
a hinged brace and uses a cane.  However, the record contains 
no medical evidence of any lateral instability.  On the 
contrary, VA treatment records (including the reports of 
numerous C&P examinations) advise that the right knee is 
"stable to varus/valgus stresses."  Examination in May 2000 
by a private orthopædic physician also found "no varus or 
valgus instability."  Most recent (November 2007) C&P 
examination found the right knee "stable to varus and valgus 
stress at 0 degrees and 30 degrees of flexion, stable with 
anterior and poster drawer, [and] stable with Lachman's."  
Based on the evidence, the Board finds no basis for a 
separate rating for impairment under the provisions of 
Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

A separate rating is also not warranted under any other 
alternative provision.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003, 5256-5263.  A separate rating for limitation of 
motion due to arthritis under Diagnostic Codexs 5010 is 
inapplicable since the veteran already has a compensable 
rating under limitation of motion codes 5260 and 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, Note (1).  
Although Diagnostic Code 5256 provides for a rating in excess 
of 10 percent, application of this code is inappropriate as 
there is no diagnosis of ankylosis of the right knee.  
Likewise, evaluation under Diagnostic Code 5258 is not 
warranted since there is no clinical evidence of any 
semilunar cartilage dislocation, and evaluation under 
Diagnostic Code 5259 is not warranted since the highest 
rating thereunder is 10 percent.  38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes 5258-5259.  Additionally, there are no 
objective findings of impairment of the tibia and fibula, so 
evaluation under Diagnostic 5262 is not warranted.  Finally, 
evaluation under Diagnostic Code 5263 is inapplicable since 
the veteran does not have a diagnosis of genu recurvatum.  38 
C.F.R. § 4.71a, Diagnostic Code 5263.  Based on the evidence 
of record, the Board finds that a separate rating under other 
applicable criteria is not warranted.  38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Codes 5003, 5256-5263.

The Board has carefully considered the veteran's complaints 
of right knee pain, his report of occasional falls, and his 
use of assistive devices, including a hinged right knee brace 
and a cane, but finds that a separate rating under the 
provisions of 38 C.F.R. §§ 4.40, § 4.45 and § 4.59 is not 
warranted since loss of motion from pain, weakened movement, 
excess fatigability, and incoordination of the joint has 
already been factored into the criteria for evaluation of 
limitation of knee flexion and extension.  38 C.F.R. § 
Diagnostic Code 5260-5261; see also VAOPGCPREC 9-98.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right knee disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  Indeed, while the veteran has 
apparently been told that he needs a total knee replacement, 
it appears that he has never been hospitalized, post-service, 
for treatment of his service-connected right knee disability.  
Moreover, he testified during his August 2000 RO hearing that 
he is gainfully employed with the United States Postal 
Service, and in subsequent correspondence dated in June 2003 
indicated that he remains gainfully employed.  The Board also 
notes his report during his November 2007 C&P examination 
that he was "currently working at the post office" and 
"really his flare-ups do no affect his occupation."  Based 
on the evidence of record the Board finds that the impairment 
resulting from the veteran's right knee disability is 
appropriately compensated by the currently assigned schedular 
ratings.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the essential fairness of the adjudication has 
not been affected.  
The RO sent letters in September 2003, August 2006, and 
December 2006 which informed the veteran of the evidence 
needed to substantiate his claim for an increased rating; of 
the evidence that VA would obtain; and of the evidence that 
he should submit or request VA's assistance in obtaining, and 
explicitly asked him to provide "any evidence in [his] 
possession that pertains" to his claim (38 C.F.R. 
§ 3.159(b)(1)).  He was also advised of how VA determines 
disability ratings and effective dates in the December 2006 
letter.  However, none of the notices informed him to provide 
evidence regarding the effect the worsening of the disability 
has on his employment and daily life nor was he advised that 
specific measurements or test results may result in a higher 
rating.  Even so, the veteran has argued to VA that his 
condition has increased in severity and that he meets the 
requirements for a higher evaluation because of his increased 
symptomatology, including pain and decreased mobility of the 
right knee.  He also reported that his symptoms have affected 
his activities of daily living.  Moreover, upon receipt of 
the veteran's request for an increased rating he was accorded 
several C&P examinations; the reports of which are of record.  
He was also provided with the criteria for evaluation of a 
knee disability in the January 2001 statement of the case, 
and in supplemental statements of the case issued in January 
2001, November 2002, January 2004, and December 2007.  
Accordingly, a reasonable person would be expected to 
understand what was needed to obtain a higher rating.

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the claims 
file.  The veteran was accorded numerous C&P examinations, 
the reports of which are of records.  He also appeared and 
testified during an August 2000 RO hearing; the transcript of 
which is of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
thus satisfied that VA has sufficiently discharged its duty 
in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for the limitation of 
flexion residuals of a right knee injury disability is 
denied.

A separate rating of 10 percent for the limitation of 
extension residuals of a right knee injury disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

In his April 1996 request for an increased rating the veteran 
complained of numbness and tingling whenever he touches his 
leg below the knee, and said that his right knee injury had 
left him with "nerve damages."  His complaints appear to be 
supported by the evidence.  January 2000 C&P examination 
found "decreased sensation over the medial knee."  VA 
emergency room record dated in June 2003 documents the 
veteran's complaints of "nerve problem in rt . [right] knee 
since surg[ery] on knee."  October 2003 C&P orthopædic 
examination informed of "some parethesias in the lateral 
aspect of his right lower leg," but advised of normal 
sensibility in the superficial peroneal, deep peroneal, and 
posterior tib distributions.  

In a July 2006 Joint Motion for Remand the parties advised 
that if the matter was remanded for a medical examination, 
the examiner should be requested to "comment on the 
relationship, if any, between the veteran's reported 
neuropathy and his reported pain."  

In December 2006 the Board remanded the matter for additional 
development, including an examination with an opinion as to 
the relationship, if any, between the decreased sensation 
over the veteran's medial knee and his reported pain (whether 
the veteran's right knee pain is related to neuropathy).

A C&P done in November 2007 reported "a mild decreased 
sensation over the medial aspect of his knee near the 
incision which is well healed."  The examiner then commented 
as follows:

I believe that his medial knee neuropathy 
is from his previous injury and is not in 
any way related to his right knee pain.

This statement is bewildering since it suggests that the 
veteran's right knee pain and right knee neuropathy derive 
from different injuries, although the record contains 
evidence of just one injury.  In order to avoid any further 
confusion regarding the neurological residuals, if any, of 
the veteran's service-connected right knee disability, the 
veteran should be accorded a neurological examination.  38 
C.F.R. § 3.326.  Request should also be made for VA treatment 
records dating from July 29, 2002.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); 3.159(c)(2).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the Memphis 
VAMC dating from July 28, 2002.  Also 
attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.  

2.  Issue notice to the veteran in 
compliance with Vazquez-Flores informing the 
veteran of all potentially applicable rating 
criteria (including those for neurological 
conditions).  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

2.  Schedule the veteran for a neurological 
examination by an appropriate specialist to 
identify the neurological manifestations, if 
any, related to the veteran's service-
connected right knee disability.  The claims 
file must be made available to, and reviewed 
by, the examiner, and the examiner must 
acknowledge such review in the examination 
report.  All indicated tests should be 
performed, and all findings reported in 
detail.  

If any neurological symptoms are determined 
to be secondary to the veteran's service-
connected right knee disability, the 
examiner must identify the nerve(s) involved 
and indicate whether the degree of paralysis 
is complete or incomplete; and, if 
incomplete, whether the degree is mild, 
moderate, or severe.  

If the examiner is unable to dissociate 
symptoms of a neurological disability 
related to the veteran's service-connected 
right knee disability from some other co-
existing neurological disability(s), the 
examiner should so state and explain why.  

A complete rationale for all opinions 
proffered should be included in the 
examination report.

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review unless the benefit sought is 
granted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


